                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

GABRIELLE REEVES,                           )        CASE NO. 5:18CV1425
                                            )
                       Plaintiff,           )
                                            )
                       v.                   )        MAGISTRATE JUDGE
                                            )        JONATHAN D. GREENBERG
NANCY A. BERRYHILL,                         )
           Acting Commissioner              )
           of Social Security,              )        JUDGMENT
                                            )
                       Defendant.           )

       Consistent with this Court’s contemporaneously filed Memorandum of Opinion and

Order, the Commissioner’s final decision is AFFIRMED.

       IT IS SO ORDERED.


                                                 s/Jonathan D. Greenberg
                                                Jonathan D. Greenberg
                                                United States Magistrate Judge
Date: April 30, 2019
